PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/403,875
Filing Date: 6 May 2019
Appellant(s): Cornick et al.



__________________
Trevor J. Bervik (Reg. No. 73, 138)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.

(2) Response to Argument
Claims 20-23, 39-40, 42-43, 45-46 and 53-56 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Appellant alleges that the rejection under 35 U.S.C. § 101 is improper and should be reversed because the pending claims are not directed to abstract idea of Organizing Human Activity as the rationale in the Final Office Action is made in error since i) the Final Office Action has not shown that the claims are directed to an abstract idea under step 2A of the USPTO's subject matter eligibility analysis guidance; ii) as applied to the instant application, the claims do not recite an abstract idea (Step 2A); and iii) even if the claims recite an abstract idea (which Appellant does not acknowledge), the claims amount to significantly more than merely BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016), BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018), and In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982) are examples of instances where a court has found claims directed to the abstract idea of managing personal behavior as Claim 53 is not directed to filtering of content, considering historical usage information, a mental checklist, budgeting, rules for a game, voting, or any other form of managing personal behavior, which are other concepts found to relate to managing relationships.
Examiner fully considers Appellant’s position, but respectfully disagree because the claim have been determined to recite determining authenticity of a person using demographic and biometric information, which is an abstract idea.  Specifically, the claims recite “receiving user identification information referring to a person; extracting user demographic information stored  using the user identification information; requesting from the person authentication data; collecting the authentication data; determining that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person; receiving registered biometric data related to the person; storing the registered biometric data related to the person in an identification account; receiving an identity authentication request from a third party, the identity authentication request including collected biometric data; comparing the registered biometric data in the identification account with the collected biometric data; determining that both the registered biometric data and the collected biometric data are associated with the person; and transmitting an identification confirmation to the third party system.”, which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as managing relationship of user’s identifying information (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involves in receiving a demographic and biometric information of a person and based on association of the demographic and biometric information in an account/profile and matching the biometric to a biometric data for authenticating the person.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, Appellant alleges that even if, arguendo, claim 53 is directed to an abstract idea, claim 53 clearly adds limitations that integrate the alleged abstract idea into a practical application and a proper application of step 2a: prong two must fail as claim 53 imposes a extracting user demographic information from an external database using received user identification information; requesting and collecting authentication data from a user; verifying an identity of a person by determining the collected authentication data is consistent with the user demographic information; receiving an identity authentication request including collected biometric data; comparing registered biometric data with the collected biometric data; and transmitting an identification confirmation, which is generally related to a computer implemented method for online identity authentication that have raised issues due to the advent of networked computer systems (e.g., the Internet), since, for example, merchant vendors cannot visually recognize and/or ascertain buyers as they may be able to in real-world transactions and as a result, imposters have stolen payment methods (e.g., a credit card) to purchase items (e.g., over the Internet) while traditional verification methods, such as comparing a picture identification (e.g., a photo ID) with the name present on a payment method (e.g., a credit card) to authenticate a user’s identity, are impossible or impractical in many online systems hence there is a need in the field to authenticate users during online, or networked, purchases. Through the claim language, claim 53 discusses a manner of authenticating a user’s identity so that third party systems (e.g., a merchant system) have a high degree of confidence that the user is who he or she asserts.  The amended claims are therefore drawn to a technological solution to this technological problem. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 SAI International, Inc. v. Cisco Systems, Inc., currently pending claim 53 references a patent eligible improvement in networked systems to verify and authenticate a user’s identity so as to improve online verification and/or authentication processes. This constitutes an improvement in the field of performing transactions over a network. As such, a proper analysis under Step 2A: Prong Two must find that claim 53 recites additional elements and therefore refer to eligible subject matter under 35 U.S.C. § 101.
Examiner fully considers Appellant’s position, but respectfully disagree because the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “at an identity system over an electronic network, database over the electronic network and third party system” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “at an identity system over an electronic network, database over the electronic network and third party system” perform the steps or functions of “receiving user identification information referring to a person; extracting user demographic information stored  using the user identification information; requesting from the person authentication data; collecting the authentication data; determining that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person; receiving registered biometric data related to the person; storing the registered biometric data related to the person in an identification account; receiving an identity authentication request from a third party, the identity authentication request including collected biometric data; comparing the registered biometric data in the identification account with the collected biometric data; determining that both the registered biometric data and the collected biometric data are associated with the person; and transmitting an identification confirmation to the third party system.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any 
Further, Appellant alleges that Claim 53 includes significantly more than the alleged Abstract Idea and a proper application of Step 2B must fail since a number of steps are provided to, for example, link identification information belonging to a user with a gathered biometric and to confirm the identity of the user to a third party system using the gathered biometric and the combination of limitations here is not conventional and is not described in any of the referenced art hence these limitations are significantly more than the abstract idea and provide the patentable distinction over the field as well as improves upon the technical field of networked identity verification and/or authentication and adds specific limitations other than what is routine in the field of such systems.
Examiner fully considers Appellant’s position, but respectfully disagree because the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “at an identity system over an electronic network, database over the electronic network and third party system” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying of a person using demographic and biometric information.  As discussed above, taking the claim elements separately, the “at an identity system over an electronic network, database over the electronic network and third party system” performs the steps or functions of “receiving user identification information referring to a person; extracting user demographic information stored  using the user identification information; requesting from the person authentication data; collecting the authentication data; determining that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person; receiving registered biometric data related to the person; storing the registered biometric data related to the person in an identification account; receiving an identity authentication request from a third party, the identity authentication request including collected biometric data; comparing the registered biometric data in the identification account with the collected biometric data; determining that both the registered biometric data and the collected biometric data are associated with the person; and transmitting an identification confirmation to the third party system.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying of a person using demographic and biometric information.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Further, dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea as the claims further describe the abstract idea of identifying of a person using demographic and biometric information.  Therefore, the dependent claims are also not patent eligible and the rejection of the claims should be sustained.

Claims 20-23, 39-40, 42-43, 45-46 and 53-56 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 
With respect to claim 20, Appellant alleges rejection should be reversed as Claim 20 satisfies the Written Description Requirement and the test applied in the Final Office Action is not referenced in MPEP 2161.01(I) or in other MPEP sections associated with the Written Description Requirement (e.g., in MPEP 2163), is not present in the statutory language of 35 U.S.C. § 112(a), and has never been applied or referenced by any precedent-setting Court, to the Appellant’s knowledge hence at the time of filing, the paragraph referenced by the Office paragraph [0049] of the Appellant’s published application (page 16 of the Appellant’s application as filed) was included in its entirety and describes the possession of the claimed feature of sending a user confidence score to a third party system (e.g., a payment system). Likewise, originally filed claims 2 and 3 also discuss “confidence scores.”
Examiner fully considers Appellant’s position, but respectfully disagree with Appellant’s request of reversal of the rejection because the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005).  Computer-implemented inventions are often disclosed and claimed in terms of their functionality.  For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). (MPEP 2161.01(l))  Although the Appellant’s Specification discloses,
“The merchant payment system is further preferably configured to indicate the user's identification verification was successful and then submit the subject financial transaction by preferably sending the credit/debit card data and Session ID token to a payment system (e.g., ACH system) for payment processing (step 535). The payment system preferably performs a credit/debit card information check (step 540) and then preferably sends the Session ID token and user identity parameters to the central processing system 210 (step 545). The central processing system 210 then preferably confirms the aforesaid Session ID token and provides the user identity parameters and sends a user confidence score to the payment system (step 550). Upon receipt of the user confidence score, the payment system performs the requested financial transaction by charging the user's aforesaid credit/debit card/account and provides confirmation to the merchant payment system (step 555). The merchant payment system then provides indication of a successful transaction 560.” (PGPub, Par. 49) 
The Appellant’s Specification does not describe how a confidence score indicating a verification level of the identity is being determined.  That is, the disclosure of the application relied upon does not reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date since the disclosure does not disclose the claimed identify system or a specific hardware/software performing the claimed invention of “determining a confidence score indicating a verification level of the identity.”  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function and the rejection should be sustained. (See MPEP 2161.01 (I)).
With respect to claim 40, Appellant alleges that proof of possession of the subject matter of claim 40, which recites “wherein the identity authentication requests includes identification token information,” may be found in, for example, pages 14-15 in the Application as filed, which recites “[s]tarting at step 410, an enrolled user 290 presents the user identification token to a kiosk 250 associated with a third party requiring identity verification of the user 290.”
Examiner fully considers Appellant’s position, but respectfully disagree because the claim requires the claimed identify system receiving an identity authentication request from a third party system and the identity authentication request including identification token information and the proof of possession provided by Appellant only provides that a user presenting the user identification token to a kiosk associated with a third party requiring identity verification of the user hence there is no identity authentication requests includes identification token information that is received at the claimed identify system hence the rejection should be maintained.
Further, Appellant alleges that proof of possession of the subject matter of claim 43, which recites “wherein the identification confirmation includes an identifier associated with the identity authentication request,” may be found in, for example, page 15 of the Application as published which recites “[i]f there is a match, the user’s identity is verified and authenticated . . . [and] a Return Session ID Token [is provided] . . . a Return Session ID Token is to be understood to be a unique identifier.”
Examiner fully considers Appellant’s position, but respectfully disagree because Claim 43 language that is not found in the Specification.  That is, the claim recites “wherein the identification confirmation includes an identifier associated with the identity authentication request,” which is a claim language that is not found in the Appellant’s Specification.  The section of the Specification provided by Appellant as evidence of possession only provides an authorizing signal is preferably sent back to the merchant payment system to authorize the financial transaction as well as provide a Return Session ID Token that is understood to be a unique identifier associated with the transaction to link all aspects of the transaction on the system side with that on the merchant side, and as there is no “identification confirmation” provided in the Specification being transmitted to the third party system (merchant) there is no identification confirmation that includes an identifier associated with the identity authentication request hence the rejection should be maintained.
With respect to claim 53, Appellant alleges that the rejection should be reversed since the limitation “extracting, by the identity system, over the electronic network, and from an external database, user demographic information stored in the external database using the user identification information… determining, by the identity system, that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person,” of Claim 53 under rejection satisfies the Written Description Requirement reemphasizing the proper standard for the “written description” requirement that the specification must be in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention according to USPTO policies in MPEP § 2161.01(I) and the purpose of the In re Katz is unclear as the Final Office Action provides no clarity while In re Katz generally discusses the requirement for the specification to disclose the algorithm for the claimed specific computer function when 35 U.S.C. § 112(f) has been invoked (e.g., with means-plus-function language or its equivalent; see MPEP § 2181 (II)(B)) noting that claim 53 includes no “means plus-function” language and that the final Office action has not invoked 35 U.S.C. § 112(f).
Examiner fully considers Appellant’s position, but respectfully disagree with Appellant’s request of reversal of the rejection because Although the Appellant’s Specification discloses,
“As an additional measure of security for verifying the identity of an enrolling user 290, system 200 is configured and operative to perform an authentication user test (step 330). In a preferred embodiment, data is used to formulate a quiz extracted from third parry databases having specific user demographic information. It is to be appreciated and understood the functionality of the aforesaid authentication user test (step 330) is to strengthen the individual authentication and enrollment requirements and further decrease an imposter's ability to enroll under an alias. For instance, a question presented may be the amount of the user's monthly mortgage payment and/or identify the most recent user employers. Thus, with regards to the aforementioned authentication user test (step 330), system 200 has incorporated an additional step in the secure member enrollment process. That is, system 200 has made the successful “in-person” completion of an identity authentication test, (i.e. a personalized questionnaire populated by commercially available data) as an additional eligibility requirement. In one embodiment, the identity authentication test consists of posing Appellants randomized questions plus an auxiliary question. To successfully complete the quiz, an Appellant user 290 preferably answers a predetermined number of questions correctly during a limited time period while being observed by an enrollment specialist. If an Appellant/user 290 does not properly respond to the randomized questions and successfully complete the quiz, the Appellant/user 290 is preferably not permitted to complete the enrollment process.” (PGPub, Par. 44) 
The Appellant’s Specification does not describe how the identity system is extracting user demographic information from external database using the user identification information nor does the Specification discloses how the identity system is determining the authentication data is consistent with the user demographic information, thereby verifying an identity of the person.  That is, the Appellant’s Specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing as the Specification does not discloses in sufficient detail how the identity system is using the user identification information to extract user demographic information from external database since the Specification only provides a quiz being extracted from third parry databases having specific user demographic information.  Therefore, the claim recites functional language but does not describe how the function is performed (lack of algorithm or steps for performing the function).  (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
With respect to Appellant’s suggestion that the Office’s reference to In re Katz is unclear,  In re Katz it was found, 
“Despite that opportunity, Katz has not shown specification support for the visual display of caller-entered customer number data. Katz points to three statements in the specification as providing that support, but each fails to show that the inventor was in possession of the claimed invention as of the filing date. First, Katz contends that the discussion of the interface terminal discloses the display of customer-entered data. That discussion, however, references only the display of operator-entered data. See ′360 patent, col. 11, ll. 11-16. Next, Katz points to the command terminal in an auction embodiment, which displays the “number of bidders” and “fresh bidders.” Id., col. 15, ll. 23-32. Even if Katz's expert were correct that the fresh bidders are identified by customer numbers, the specification would still not provide the required support, because it contains no indication that those customer numbers were entered by the customer. Finally, Katz points to a broad statement that “[i]n any of the various formats, the status of the analysis can be televised by selecting a camera focused on the interface terminal IT.” Id., col. 19, ll. 51-53. The district court called that sentence the “Bootstrapping Sentence” because Katz contended that it disclosed the display of everything “[i]n any of the various formats.” The previous descriptions of the interface terminal, however, were limited to operator-entered data. And Katz's expert did not state that the sentence in question disclosed the display of caller-entered data. Because Katz failed to point to a genuine factual dispute over whether the specification disclosed the display of caller-entered customer numbers, the district court properly entered summary judgment on that issue.”
Therefore, In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011) supports the rejection and the rejection should be maintained including Claims 20-23, 39-40, 42-43, 45-46 and 54-56 as each depend on claim 53.
With respect to claim 53, Appellant alleges that the rejection should be reversed since the limitation “receiving, by the identity system and over the electronic network, an identity authentication request from a third party system, the identity authentication request including collected biometric data;… transmitting, by the identity system, an identification confirmation to the third party system,” of Claim 53 under rejection satisfies the Written Description Requirement as page 15 of the Appellant’s Application as filed clearly (PGPub [0048]) is sufficient to show possession of the claimed subject matter, as the correct standard under 35 U.S.C. § 112(a) is possession and not a test focused on searching for the exact claim language, as the final Office action appears to be requiring.
Examiner fully considers Appellant’s position, but respectfully disagree.  Although the Appellant’s Specification discloses,
“With reference now to FIG. 5, the process of authenticating the identity of a user 290 in conjunction with a financial transaction will now be briefly discussed. Starting at step 510, an enrolled user 290 presents the user identification token (e.g., a smart card, credit/debit card, etc.) to a merchant payment system adapted to have the functionality to verify the identity of the user 290. Next, the merchant payment system (e.g., a credit/debit card reader) retrieves the user identification token and corresponding user biometrics (preferably the merchant payment system is configured and operative to collect user biometric information (e.g., fingerprints, retain/iris scan and the like) (step 515)). It is to be understood and appreciated that alternative to an individual requiring possession of an aforesaid smart card, credit/debit card or like physical object to verify collected/scanned biometric information, the merchant system obtains the individual's user's identification token from system 200 (preferably through any known networking means) in which it was stored during the enrollment process. The merchant payment system is then configured and operable to transmit the user identification token and scanned user biometrics to the central processing system 210 for verification (step 520). The central processing system 210 is configured and operative to confirm a biometric match between biometric data stored for the user 290 on the user identification token and the matching biometric features of the user 290 collected at the time of verification by the merchant payment system (step 525). If there is a match, the user's identity is verified and authenticated, and an authorizing signal is preferably sent back to the merchant payment system to authorize the financial transaction as well as provide a Return Session ID Token (step 530). For purposes of the present invention, a Return Session ID Token is to be understood to be a unique identifier associated with the transaction to link all aspects of the transaction on the system side with that on the merchant side.” (PGPub, Par. 48) 
The Appellant’s Specification does not disclose the identity system receiving an identity authentication request from a third party system, the identity authentication request including collected biometric data nor does the Specification disclose the identity system transmitting an identification confirmation to the third party system.  That is, the Specification does not disclose an identity authentication request being received by the identity system from a third party system, the identity authentication request including collected biometric data nor does the Specification discloses transmitting an identification confirmation to the third party system by the identity system.  Therefore, claim language is not found in the Specification and the rejection should be maintained including Claims 20-23, 39-40, 42-43, 45-46 and 54-56 as each depend on claim 53.
With respect to rejection of Claim 53 as it recites “comparing, by the identity system, the registered biometric data in the identification account with the collected biometric data; determining, by the identity system, that both the registered biometric data and the collected biometric data are associated with the person,” Appellant alleges that page 15 of the Appellant’s Application as filed clearly recites:
The central processing system 210 is configured and operative to confirm a biometric match between biometric data stored for the user 290 on the user identification token and the matching biometric features of the user 290 collected at the time of verification by the merchant payment system (step 525).
Stating that this section is sufficient to show possession of the claimed subject matter, as the correct standard under the written description requirement of 35 U.S.C. § 112(a) is possession and not a Katz-based test.
Examiner fully considers Appellant’s position, but respectfully disagree because the claim requires that the claimed identity system perform comparing of the registered biometric data in the identification account with the collected biometric data and determining that both the registered biometric data and the collected biometric data are associated with the person which is claim language that is not supported by section provided as evidence of possession as the section do not provide registered biometric data in the identification account that is being used for comparing with the collected biometric data by the identify system to perform the determining that both the registered biometric data and the collected biometric data are associated with the person.  Therefore, the rejection should be maintained.
Further, Appellant alleges that proof of possession of the subject matter of claim 54, which recites “wherein the identification account is embedded on at least one of a credit card, a debit card, a user identification token, or a smartcard,” may be found in, for example, page 14 of the Application as filed which recites “the aforesaid user identification token may be embedded on a smartcard device;” “the aforesaid user identification token may be embedded on a credit/debit card;” and “a user identification token such as a smartcard having embedded or links to user biometric and biographic information.”
Examiner fully considers Appellant’s position, but respectfully disagree because Claim 54 recites language that is not found in the Specification.  That is, the claim recites “wherein the identification account is embedded on at least one of a credit card, a debit card, a user identification token, or a smartcard,” which is a claim language that is not found in the Appellant’s Specification.  The section of the Specification provided by Appellant as evidence of possession only provides sections related to “identification token” which is not the same as “identification account” hence the rejection should be maintained.

Claims 20-23, 39-40, 42-43, 45-46 and 53-55 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonalle et al. (US 2006/0000892) in view of White et al. (US 2011/0035788).

Appellant alleges that the rejection under 35 U.S.C. § 103 is improper, as Bonalle and White fail to teach each claim limitation, and should be reversed as the combination of Bonalle and White does not describe extracting user demographic information from an external database using received user identification information, requesting and receiving authentication data from a person, and determining that the authentication data is consistent with the extracted user demographic information
Further Appellant alleges that Bonalle fails to teach, and was not relied upon to teach, claimed features related to user identification information, user demographic information, and authentication data since the primary reference, Bonalle, generally discusses a physical smartcard (e.g., a credit card) with biometric detection capabilities.  Bonalle at [0252].  In general, a user of Bonalle’s system would use a biometric sensor 2204/2504 to input a user biometric and, through a network 19, a comparison with information from one or more third-party databases may be performed. Id. at [0253].  However, in the final Office action, the Office concedes that Bonalle does not explicitly disclose: receiving, by an identity system and over an electronic network, user identification information referring to a person; extracting, by the identity system, over the electronic network, and from an external database, user demographic information stored in the external database using the user identification information; requesting from the person, by the identity system, authentication data; collecting, by the identity system, the authentication data; determining, by the identity system, that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person, as presently claimed in claim 53 in the Final Office action at p. 29-30.  As such, the Appellant understands that White is exclusively relied upon to teach all of the above recited features and on careful review of White, the Appellant respectfully asserts that each and every aforementioned claim limitation is clearly not present.
Appellant acknowledges/concedes that “Unique User Identifier” discussed in White is equated to the “User Identification Information Referring to a Person,” as claimed as the first limitation provided within Claim 53 recites: receiving, by an identity system and over an electronic network, user identification information referring to a person.  In an attempt to meet this limitation, Appellant acknowledges/concedes, the final Office action references FIGs. 3 and Id. at p. 30 which are segments in White that discusses a “unique user identifier’ and the Office is equating the claimed “user identification information referring to a person” to the “unique user identifier” in White.  On review of White, Appellant further acknowledges/concedes, it is clear that the “unique user identifier” is akin to a PIN, password, or registration number that is assigned to a particular user during a registration process. (White at [0036], [0061], and [0076]).
However, Appellant alleges that while the final Office action maps the “user identification information referring to a person,” as claimed, to White’s “unique user identifier,” this mapping would not result in an appropriate treatment of the later elements of the pending claims.  In particular, the pending claims further recite “extracting . . . user demographic information stored in [an] external database using the user identification information.”  For White to meet the language of the claim, the “unique user identifier” would need to be used to extract user demographic information. For at least the below reasons, “unique user identifier” in White is not used for this purpose and, therefore, at least this claimed feature is not taught in White.  As Bonalle was explicitly not used to teach any of these features, White, in order to reject claim 53, must teach or disclose each of 1) “extracting . . . user demographic information . . . using the user identification information;” 2) “extracting, by the identity system, over the electronic network, and from an external database,” and 3) “extracting . . . user demographic information stored in the external database.” To allegedly teach these features, the final Office action cites paragraphs [0036], [0041], [0044], [0046], [0061], [0072], and [0108] of White, without any additional comment. Final Office action at pp. 29-30.  The Appellant has reviewed these sections of White, and the White reference in its entirety, and has found no teaching or disclosure of at least “extracting . . . from an external database, user demographic information stored in the external database using the user identification information,” as claimed.  At most, White appears to discuss that, during a registration process, a user creates a unique user identifier and provides biographic data to a SPC system 16, where both the unique user identifier and biographic data are stored within the SPC system 16.  White at [0061]. However, this teaching is not sufficient to teach the language of the pending claim.  The second limitation clearly requires some sort of extraction of the user demographic information from an external database.  As White does not teach extracting user demographic information from an external database, White fails to discuss, teach, or disclose at least this limitation.
In addition, Appellant alleges that White fails to disclose, teach, or discuss the remaining Claim limitations, as provided in Claim 53 as Claim 53 additionally recites “requesting from the person, by the identity system, authentication data,” “collecting, by the identity system, the authentication data,” and “determining, by the identity system, that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person,” which are limitations that each refer to different steps in a user authentication process.  As discussed in the originally filed specification, in a non-limiting example, user demographic information may be used to “quiz” or otherwise verify that a user is in possession of the knowledge referenced in the user demographic information found in an external database. See Appellant’s instant Pre-Grant Publication at [0044]. Continuing the non-limiting example, an identity system may query a third party database to determine whether a user to be authenticated has an outstanding mortgage or past addresses associated with the user (as examples of user demographic information).  Questions concerning the outstanding mortgage (e.g., the monthly mortgage payment) or past addresses may be presented to the user.  If the user has knowledge of the outstanding mortgage, the user may provide correct and verifiable answers to the provided 
Examiner fully considers Appellant’s position, but respectfully disagree because White discloses,
“Although the enrollment data records include biometric data in the exemplary embodiment, it should be appreciated that in other embodiments the enrollment data records may include any kind of authentication data including, but not limited to, biographic data, and may include any combination of authentication data for each authorized user. Moreover, it should be appreciated that in other embodiments the enrollment data records may include biographic data, in addition to the biometric data, for each authorized user that is associated with the authorized user's biometric data.
The term “biographic data” as used herein includes any demographic information regarding an individual as well as contact information pertinent to the individual. Such demographic information includes, but is not limited to, an individual's name, age, date of birth, address, citizenship and marital status. Contact information collected in the exemplary embodiment includes devices and methods for contacting the authorized user, or customer. Specifically, in the exemplary embodiment, customers designate a particular communications device used by the customer and provide information regarding the designated communications device that facilitates validating the designated communications device as known, facilitates communicating with the authorized user and facilitates validating the identity of the authorized user. Such information includes, but is not limited to, a communications device identifier of the designated communications device, a telephone number associated with the designated communications device, an e-mail address that can be accessed using the designated communications device, an instant messaging user identifier that can be accessed or an identifier that facilitates sending short message service (SMS) messages to the designated communications device.
FIG. 2 is a flowchart 28 illustrating an exemplary process for enrolling an authorized user in the SPC system 16. After purchasing a communications device 20 an authorized user communicates with the SPC system 16 to enroll therein. The enrolling process starts 30 by obtaining 32 a unique user identifier from the authorized user and obtaining the communications device identifier of the communications device 20 of the authorized user. The SPC system 16 stores 32 the unique user identifier therein such that the unique user identifier is associated with the protected resources of the authorized user. After obtaining 32 and storing 32 the unique user identifier, the required biographic data of the user is obtained 34 and stored 34 in the SPC system 16 such that the biographic data is associated with the corresponding unique user identifier. Next, processing ends 36.
When the received communications device identifier is determined to be known processing continues by determining the state 48 associated with the one matching communications device identifier. Specifically, the BAC system 18 determines whether the state of the one matching communications device identifier is not enrolled. When the one matching communications device identifier is enrolled 48, processing ends 46. However, when the one matching communications device identifier is not enrolled 48 processing continues by obtaining 50 the unique user identifier, the identity of the financial institution service provider, and required biometric data of the user associated with the communications device 20, and determining whether the obtained biometric data is of sufficient quality 52 to be used for authenticating the identity associated with the communications device 20. It should be appreciated that the BAC system 18 determines which biometric data is to be obtained in accordance with the configurable authentication policies, or rules, stored therein. When the obtained biometric data is of sufficient quality 52, processing continues by storing 54 the obtained biometric data in the BAC system 18 as an enrollment data record, such that the biometric data enrollment record is associated with the one matching communications device identifier. Moreover, the unique user identifier and financial institution service provider identity are stored 54 in the BAC system 18 such that the unique user identifier and the financial institution service provider identity are associated with the one matching communications device identifier and enrollment data record. Thus, the unique user identifier and financial institution service provider identity are also associated with the one matching communications device identifier.
In the exemplary embodiment, the communications device identifier and the unique user identifier are stored in the BAC system 18 such that the communications device identifier and the unique user identifier are associated with the enrollment data record of the authorized user stored in the BAC system 18. It should be understood that by virtue of associating the unique user identifier with the protected resources in the SPC system 16, and associating the unique user identifier with the enrollment data record of the authorized user stored in the BAC system 18, the unique user identifier functions to map data stored in the SPC system 16 associated with the unique user identifier to data stored in the BAC system 18 associated with the same unique user identifier. Thus, it should be appreciated that in the exemplary embodiment information stored in the SPC system 16 facilitates mapping between data stored in the SPC system 16 and data stored in the BAC system 18.
Next, processing continues by validating the identity of the user 114 by comparing the obtained biometric data 114 against the enrollment data record of an authorized user that is associated with the one matching communications device identifier in the BAC system 18. The comparison 114 is such that a numerical score, based on the similarity of the comparison match, is determined for at least one biometric comparison match. It should be appreciated that a numerical score based on the similarity of a comparison match, may be determined for each of a plurality of different biometric comparison matches. Thus, a plurality of numerical scores may also be determined. The numerical scores for each comparison match are combined using any desirable mathematical computation to yield a confidence score, and the user is identified as the authorized user associated with the inputted unique user identifier when the confidence score is at least equal to a predetermined threshold value. It should be appreciated that the confidence scores are based on how well obtained biometric data match against the corresponding biometric data stored in the BAC system 18.
That is, according to cited section corresponding to Fig. 2, after obtaining and storing the unique user identifier, by SPC system 16 of Fig. 1, the required biographic data (demographic information) of the user that is stored with the enrollment data records in the BAC system 18 of Fig. 1 is obtained (extracted) and stored in the SPC system 16 such that the biographic data, is associated with the corresponding unique user identifier. 
Given the broadest reasonable interpretation of the claim in light of the Appellant’s Specification White discloses, “extracting, by the identity system, over the electronic network, and from an external database, user demographic information stored in the external database using the user identification information”.  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to simply substitute the requesting and receiving of a user identification information for authenticating the user based on the user demographic (Figs. 19-20, 23-24; Pars. 61, 84, 200-205, 211-217, 236-244, 245-250, 256) of Bonalle in view of receiving, by an identity system and over an electronic network, user identification information referring to a person (Figs. 3, 9; Pars. 65, 91-92, 110); extracting, by the identity system, over the electronic network, and from an external database, user demographic information stored in the external database using the user identification information (Pars. 36, 41, 44, 46, 61, 72, 108); requesting from the person, by the identity system, authentication data (Pars. 48, 50, 55, 110-111); collecting, by the identity system, the authentication data (Fig. 3; Pars. 64-65, 111); and determining, by the identity system, that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person (Fig. 3; Pars. 41, 65, 112) of White in order to verify a user with a user associated information during a transaction (Bonalle, Par. 247) and to authenticate the identity of users as authorized user (White, Par. 105).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).  As such the rejection should be sustained.

The current claims 20, 40 and 53-54 of present application do not receive priority to the filing dates of Application No. 16/234,490, 14/355, 484, PCT/US12/37978, PCT/US12/37978, PCT/US12/37978 and the respective Provisional Applications 61/555,877 as the claims are not supported by the disclosure of those applications and Appellant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
Appellant is of the opinion that Priority should be granted for the pending claims as the pending claims satisfy the requirements of 35 U.S.C. § 120 as the written descriptions of these parent applications are identical to the pending application, as originally presented. As such, the determination of compliance with 35 U.S.C. § 120 is identical to the determination of compliance with 35 U.S.C. § 112, as used as a ground of rejection for the pending claims in 
Examiner fully considers Appellant’s position, but respectfully disagree because the respective Parent Application No. 16/234,490, 14/355, 484, PCT/US12/37978, PCT/US12/37978, PCT/US12/37978 and Provisional Applications 61/555,877, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The respective Parent Application No. 13/756, 433 and Provisional Applications 61/594, 216 at least do not disclose “determining a confidence score indicating a verification level of the identity.” (Claim 20), “wherein the identity authentication request includes identification token information for the person.” (Claim 40), “extracting, by the identity system, over the electronic network, and from an external database, user demographic information stored in the external database using the user identification information; requesting from the person, by the identity system, authentication data; collecting, by the identity system, the authentication data; determining, by the identity system, that the authentication data is consistent with the user demographic information, thereby verifying an identity of the person; receiving, by the identity system and over the electronic network, an identity authentication request from a third party system, the identity authentication request including collected biometric data; transmitting, by the identity system, an identification confirmation to the third party system., (Claim 53), “wherein the identification account is embedded on at least one of a credit card, a debit card, a user identification token, or a smartcard.” (Claim 54).  As such the rejection should be sustained.

Any potential arguments related to dependent claims were waived.
All dependent claims, (20-23, 39-40, 42-43, 45-46 and 54-56), were discussed only to refer to the arguments in the independent claim.
Per 37 CFR 41,37(c)(l)(iv) the failure of appellant to separately argue claims which Appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685         
                                                                                                                                                                                               /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.